Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 1-14 and 18, 20 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Shaquer et al. (US20180077504 A1) in view of Eki (US 20020041176A1) and in further view of Larsen et al. (US 20130195300). 

As to Claim 1, Shaquer teaches a method of transmitting information from an ear tip to a contact hearing device, (power and data are transmitted between the lateral ear canal assembly 12 and the medial ear canal assembly 100 of the hearing aid. See at least abstract, Figure 2, [0024]) the method comprising the steps of: exciting a transmit coil, the transmit coil being positioned in the ear tip ( [0036] teaches the output of lateral ear canal assembly 12 inductively coupled through coil 858 to coil 862 on the medial ear canal assembly 100, Figure 7, coil 858 may comprise a transmit coil , [0037]), wherein the transmit coil is wound on a core, the core comprising a ferromagnetic material ( coils 858 and 862 may be wound around magnetic core, [0037] .Regarding the following: radiating an electromagnetic field from the transmit coil through an ear canal of a user; receiving the radiated electromagnetic field at a receive coil, the receive coil being positioned on a contact hearing device, the contact hearing device comprising the receive coil, herein the receive coil has a core which is not ferromagnetic; and transmitting the information from the transmit coil to the receive coil using near-field radiation, Shaquer teaches on [0041], information and/or power may be transmitted from lateral ear canal assembly 12 to medial ear canal assembly 100 by magnetically coupling coil 858 to coil 862. When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical current in coil 862. When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical voltage across coil 862. In embodiments of the invention, the signal used to excite coil 858 on lateral ear canal assembly 12 may be a push/pull signal. Thus, Shaquer teaches electromagnetic field from the transmit coil 858 is received at the receiving coil 862 where the receiving coil 862 is placed in the medial ear canal assembly 100 which is the claimed contact hearing device. Shaquer further teaches the receive coil has a core which is not ferromagnetic, as the receive coil or transmit coil 858/854 and 862 may be wound around core comprising air [0037], thus not a magnet. Shaquer does not explicitly teach: the transmit coil made up of “ferromagnetic material”. However, Eki in related field (inductive coupling) teaches inductive coupling used for wirelessly charging a portable device includes a transmit coil [L1] and a receive coil [L2] (para. 0020, lines 1-3), the transmit coil [L1] comprises an electrical coil [13] wound on a ferrite core [12] (para. 0020, lines 3-5), and the receive coil [L2] comprises an electrical coil [17] wound on a non-ferrite core (the coil [17] is an air-core coil; para. 0021, lines 1-3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to transmit information using a well-known ferro-magnetic material such as “ ferrite” to increase magnetic flux between the coupling. Shaquer in view of Eki further does not explicitly teach: the information between the transmit and receive coil is transmitted using “near-field radiation.” However, inductive coupling used for short range communication is well-known in the art. Larsen in related field (Hearing aid) teaches [0028] wireless radio is adapted for short range communication. This type of radio could also be denoted inductive, low-frequency or near- field.  In a typical implementation a short-range radio is designed such that the characteristics of the interaction between the transmitter and receiver of the wireless link are primarily determined by magnetic induction in the near-field. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to transmit information using a well-known inductive near-field radiation for wireless exchange of data and/power within short range. See at least Larsen on [0040], [0028].

As to Claim 2, Shaquer in view of Eki in further view of  Larsen teaches the limitations of Claim 1, and wherein the ear tip comprises the transmit coil and the contact hearing device comprises the receive coil, the method comprising the step of adapting the ear tip such that it positions a medial end of the transmit coil to be within between 3 and 7 millimeters of a lateral end of the receive coil when the ear tip and contact hearing device are positioned in the ear canal, Eki inductive coupling used for wirelessly charging a portable device includes a transmit coil [L1] and a receive coil [L2] (para. 0020, lines 1-3), the transmit coil [L1] comprises an electrical coil [13] wound on a ferrite core [12] (para. 0020, lines 3-5), and the receive coil [L2] comprises an electrical coil [17] wound on a non-ferrite core (the coil [17] is an air-core coil; para. 0021, lines 1-3) and further teaches there is a gap of 4mm between the coils, [0032]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a distance between 3mm to 7mm depending on the desired magnetic flux between the coils which increases when the coils are placed closed to each other. See at least https://en.wikipedia.org/wiki/Inductive_coupling#:~:text=In%20electrical%20engineering%2C%20two%20conductors,other%20wire%20through%20electromagnetic%20induction.
As to Claim 3, Shaquer in view of Eki in further view of  Larsen teaches the limitations of Claim 1, and regarding the following: wherein the ear tip comprises the transmit coil and the contact hearing device comprises the receive coil, the method comprising the step of adapting the ear tip such that when it is positioned in the ear canal of a user more than fifty percent of magnetic flux lines emanating from the transmit coil couple through the receive coil, Shaquer teaches on [0055], the intensity of the output and input signal may fluctuate as a function of the distance between the lateral and medial ear assembly and by the changing the circuitry of the medial ear assembly the output of the medial ear assembly can be regulated. Shaquer in view of Eki does not explicitly teach adapting the ear tip such that when it is positioned in the ear canal of a user more than fifty percent of magnetic flux lines emanating from the transmit coil couple through the receive coil. However, it is well-known in the art that the magnetic flux generated when the coils are inductively coupled increases when the distance between the coils increases and also varies if the number of the turns receiving or transmitting coils changes. See at least https://en.wikipedia.org/wiki/Inductance (mutual inductance M21 = N1N2P21) where P21 is the space occupied by flux in relationship with number of turns in coils and mutual inductance. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the ear tip by modifying the number of turns of the transmit coil to achieve desired percent of magnetic flux.  
As to Claim 4, Shaquer in view of Eki in further view of  Larsen teaches the limitations of Claim 1, and regarding the following: wherein the ear tip comprises the transmit coil and the contact hearing device comprises the receive coil, the method comprising the step of adapting the ear tip such that when it is positioned in the ear canal of a user more than seventy five percent of a magnetic field generated by the transmit coil is coupled to the receive coil, Shaquer teaches on [0055], the intensity of the output and input signal may fluctuate as a function of the distance between the lateral and medial ear assembly and by the changing the circuitry of the medial ear assembly the output of the medial ear assembly can be regulated. Shaquer in view of Eki does not explicitly teach adapting the ear tip such that when it is positioned in the ear canal of a user more than seventy five percent of magnetic flux lines emanating from the transmit coil couple through the receive coil. However, it is well-known in the art that the magnetic flux generated when the coils are inductively coupled increases when the distance between the coils increases and varies if the number of the turns receiving or transmitting coils changes. See at least https://en.wikipedia.org/wiki/Inductance (mutual inductance M21 = N1N2P21) where P21 is the space occupied by flux in relationship with number of turns in coils and mutual inductance. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the ear tip by modifying the number of turns of the transmit coil to achieve desired percent of magnetic flux.  
As to Claim 5, Shaquer in view of Larsen teaches the limitations of Claim 1, and wherein the step of exciting the transmit coil induces current in the receive coil, wherein the induced current is induced by the presence of a magnetic field generated at the transmit coil, Shaquer teaches on [0041] when the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical current in coil 862. When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical voltage across coil 862.
As to Claim 6, Shaquer in view of Eki and in further view of Larsen teaches the limitations of Claim 5, and regarding the following: wherein the current induced is proportional to the magnetic field at the transmit coil, Shaquer teaches the lateral ear assembly 12 is inductively coupled through coil 858 to coil 862 on medial ear assembly 100. The inductive coupling may induce a current in coil 862 on medial ear assembly [0036] and [0041] teaches when the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical current in the coil 862, thus Shaquer teaches the concept of “ mutual inductance and Ampere’s Law ” where magnetic field and fluxes are linear functions of the currents it is implicit that the current induced is proportional to the magnetic field at the transmit coil (See mutual inductance definition on https://en.wikipedia.org/wiki/Inductance)
As to Claim 7, Shaquer in view of Eki in further view of Larsen teaches the limitations of Claim 1, and wherein the step of exciting the transmit coil results in a voltage generated across the receive coil wherein the generated voltage is a product of the magnetic field generated at the transmit coil, Shaquer teaches on [0041] When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical voltage across coil 862. (Since Shaquer teaches the concept of mutual inductance between coils 858 and 862 it implicitly teaches that the generated voltage is a product of magnetic field generated at the transmit coil according to mutual inductance or interaction of one coils magnetic field on another coil. See at least mutual inductance definition on https://en.wikipedia.org/wiki/Inductance)
As to Claim 8, Shaquer in view of Eki in further view of Larsen teaches the limitations of Claim 1, and wherein the voltage generated is proportional to the magnetic field at the transmit coil, Shaquer teaches on [0041] When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical voltage across coil 862, thus Shaquer teaches “ mutual inductance” which is defined as the proportionality between the emf ( or voltage) generated in coil 862 to the change in current in coil 858 which produced it . See at least See mutual inductance definition on https://en.wikipedia.org/wiki/Inductance).
As to Claim 9, Shaquer in view of Eki in further view of  Larsen teaches the limitations of Claim 1, and wherein the transmitted information is transmitted in an amplitude modulated (AM) signal, Shaquer teaches on [0041] When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical voltage across coil 862 and thus according to the phenomenon of “ Mutual Inductance- Alternating current flowing in a coil produces alternating magnetic field around it. When two or more coils are magnetically linked to each other, then an alternating current flowing through one coil causes an induced emf across the other linked coils. This phenomenon is called as mutual induction. https://www.electricaleasy.com/2014/02/faradays-law-and-lenzs-law-of.html”, Shaquer thus implicitly teaches the transmitted information from coil 858 is transmitted in an AM signal to receiving coil 862.
As to Claim 10, Shaquer in view of Eki in further view of Larsen teaches the limitations of Claim 1, and wherein the transmitted information is demodulated by a demodulator attached to a receive coil, Shaquer teaches on [0023] and Figure 1 medial ear canal assembly 100 may include antenna 890. The output of antenna 890 may be connected to monitor 900, Power regulator 910 and RF demodulator 920.
As to Claim 11, Shaquer in view of Eki in further view of Larsen teaches the limitations of Claim 1, and wherein the transmit coil is magnetically coupled to the receive coil (Shaquer teaches on [0041] the power is transmitted from the lateral ear canal assembly 12 to medial ear canal assembly 100 by magnetically coupling coil 858 to coil 862.)
As to Claim 12, Shaquer in view of Eki in further view of Larsen teaches the limitations of Claim 1, but does not explicitly teach wherein coupling between the transmit and receive coils is between approximately 0.1 percent and approximately 3.0 percent. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a desired distance between the coupling of inductors because the amount of mutual inductance that links one coil to another depends on the relative positioning of the two coils. See at least https://en.wikipedia.org/wiki/Inductance, mutual inductance M21 = N1N2P21) where P21 is the space occupied by flux in relationship with number of turns in coils and mutual inductance.
As to Claim 13, Shaquer in view of Eki in further view of  Larsen teaches the limitations of Claim 1, and wherein information and power are transmitted from the transmit coil to the receive coil through the interaction of magnetic fields generated in the transmit coil with the receive coil, Shaquer teaches on [0041], information and/or power may be transmitted from lateral ear canal assembly 12 to medial ear canal assembly 100 by magnetically coupling coil 858 to coil 862. When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical current in coil 862. When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical voltage across coil 862.
As to Claim 14, Shaquer in view of Eki in further view of Larsen teaches the limitations of Claim 1, and wherein the core comprises a ferrite material, Shaquer teaches coils 858 and 862 may be wound around magnetic core, [0037], but does not explicitly teach the core made up of “a ferrite material.” However, Eki in related field (inductive coupling) teaches [0020], inductive coupling used for wirelessly charging a portable device includes a transmit coil [L1] and a receive coil [L2] (para. 0020, lines 1-3), the transmit coil [L1] comprises an electrical coil [13] wound on a ferrite core [12]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a ferrite material for the magnetic core to increase the magnetic flux between the coils. 
As to Claim 18, Shaquer in view of Eki teaches the limitations of Claim 15, and regarding the following: wherein the information is transmitted from the transmit coil to the receive coil using near-field magnetic coupling, Eki teaches inductive coupling used for wirelessly charging a portable device includes a transmit coil [L1] and a receive coil [L2] (para. 0020, lines 1-3), the transmit coil [L1] comprises an electrical coil [13] wound on a ferrite core [12] and further on [0032] Eki teaches the distant between the primary and secondary circuit is 4mm thus teaching a short-range wireless charging of a portable device. See at least abstract, [0011 and [0012]. Shaquer in view of Eki does not explicitly teach the information is transmitted from the transmit coil to the receive coil using near-field magnetic coupling. However, inductive coupling used for short range communication is well-known in the art. Larsen in related field (Hearing aid) teaches [0028] wireless radio is adapted for short range communication. This type of radio could also be denoted inductive, low-frequency or near- field.  In a typical implementation a short-range radio is designed such that the characteristics of the interaction between the transmitter and receiver of the wireless link are primarily determined by magnetic induction in the near-field. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to transmit information using a well-known inductive near-field radiation for wireless exchange of data and/power within short range. See at least Larsen on [0040], [0028].
As to Claim 20, Shaquer in view of Eki teaches the limitations of Claim 15, and regarding the following: wherein the information is transmitted from the transmit coil to the receive coil using near-field magnetic induction, Eki teaches inductive coupling used for wirelessly charging a portable device includes a transmit coil [L1] and a receive coil [L2] (para. 0020, lines 1-3), the transmit coil [L1] comprises an electrical coil [13] wound on a ferrite core [12] and further on [0032] Eki teaches the distant between the primary and secondary circuit is 4mm thus teaching a short-range wireless charging of a portable device. See at least abstract, [0011 and [0012]. However, inductive coupling used for short range communication is well-known in the art. Larsen in related field (Hearing aid) teaches [0028] wireless radio is adapted for short range communication. This type of radio could also be denoted inductive, low-frequency or near- field.  In a typical implementation a short-range radio is designed such that the characteristics of the interaction between the transmitter and receiver of the wireless link are primarily determined by magnetic induction in the near-field. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to transmit information using a well-known inductive near-field radiation for wireless exchange of data and/power within short range. See at least Larsen on [0040], [0028].
As to Claim 21, Shaquer in view of Eki teaches the limitations of Claim 15, and regarding the following: wherein the information is transmitted from the transmit coil to the receive coil using a near-field magnetic induction link, Shaquer teaches on [0024] power and data may be transmitted between lateral ear canal assembly 12 and medial ear canal assembly 100 over power/data link 818 by any one of a number of mechanisms, including, radio frequency (RF), optical, inductive and cutaneous (through the skin) transmission of the data and power.(Shaquer teaches the link 818 may be inductive but does not explicitly teach the link is used for short-range communication or is denoted as near-field magnetic induction link. However, inductive coupling used for short range communication is well-known in the art. Larsen in related field (Hearing aid) teaches [0028] wireless radio is adapted for short range communication. This type of radio could also be denoted inductive, low-frequency or near- field.  In a typical implementation a short-range radio is designed such that the characteristics of the interaction between the transmitter and receiver of the wireless link are primarily determined by magnetic induction in the near-field. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to transmit information using a well-known inductive near-field radiation for wireless exchange of data and/power within short range. See at least Larsen on [0040], [0028].
2.	Claim(s) 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaquer et al. (US20180077504 A1) in view of Eki (US 20020041176A1).

As to Claim 15, Shaquer teaches a method of transmitting information from an ear tip to a contact hearing device, (power and data are transmitted between the lateral ear canal assembly 12 and the medial ear canal assembly 100 of the hearing aid. See at least abstract, Figure 2, [0024]) the method comprising the steps of: exciting a transmit coil, the transmit coil being positioned in the ear tip ( [0036] teaches the output of lateral ear canal assembly 12 inductively coupled through coil 858 to coil 862 on the medial ear canal assembly 100, Figure 7, coil 858 may comprise a transmit coil , [0037]), wherein the transmit coil is wound on a ferromagnetic core( coils 858 and 862 may be wound around magnetic core, [0037] .Regarding the following: radiating an electromagnetic field from the transmit coil through an ear canal of a user; receiving the radiated electromagnetic field at a receive coil, the receive coil being positioned on a contact hearing device, the receive coil having a core of a non-ferromagnetic material; and transmitting the information from the transmit coil to the receive coil using the electromagnetic field, Shaquer teaches on [0041], information and/or power may be transmitted from lateral ear canal assembly 12 to medial ear canal assembly 100 by magnetically coupling coil 858 to coil 862. When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical current in coil 862. When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical voltage across coil 862. In embodiments of the invention, the signal used to excite coil 858 on lateral ear canal assembly 12 may be a push/pull signal. Thus, Shaquer teaches electromagnetic field from the transmit coil 858 is received at the receiving coil 862 where the receiving coil 862 is placed in the medial ear canal assembly 100 which is the claimed contact hearing device. Shaquer further teaches the receive coil has a core which is not ferromagnetic, as the receive coil or transmit coil 858/854 and 862 may be wound around core comprising air [0037], thus not a magnet. Shaquer does not explicitly teach: the transmit coil made up of “ferromagnetic material”. However, Eki in related field (inductive coupling) teaches inductive coupling used for wirelessly charging a portable device includes a transmit coil [L1] and a receive coil [L2] (para. 0020, lines 1-3), the transmit coil [L1] comprises an electrical coil [13] wound on a ferrite core [12] (para. 0020, lines 3-5), and the receive coil [L2] comprises an electrical coil [17] wound on a non-ferrite core (the coil [17] is an air-core coil; para. 0021, lines 1-3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to transmit information using a well-known ferro-magnetic material such as “ ferrite” to increase magnetic flux between the coupling. Shaquer in view of Eki further teaches the information between the transmit and receive coil is transmitted using “electromagnetic radiation”, [0024] of Shaquer teaches the power and data between lateral ear assembly 12 and medial ear assembly 100 is transmitted over power/data link 818 by one of number of mechanisms including RF frequency, inductive etc. thus teaching electromagnetic radiation. 
As to Claim 16, Shaquer in view of Eki teaches the limitations of Claim 15, and wherein the transmit and receive coils are inductively coupled, [ 0024] of Shaquer teaches the power and data between lateral ear assembly 12 and medial ear assembly 100 is transmitted over power/data link 818 by one of number of mechanisms including RF frequency, inductive etc. and further on [0041] teaches the coils are inductively coupled.
As to Claim 17, Shaquer in view of Eki teaches the limitations of Claim 15, wherein inductive coupling is used to link the transmit coil to the receive coil, Shaquer teaches on [0041] when the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical current in coil 862. When the coils are inductively coupled, the magnetic flux generated by coil 858 may be used to generate an electrical voltage across coil 862.
As to Claim 22, Shaquer in view of Eki teaches the limitations of Claim 15, and regarding the following: wherein the output of the contact hearing device varies by less than two decibels sound pressure level (dB SPL) when the distance between the transmit and receive coils varies by between three and seven millimeters, Eki teaches the distant between the primary and secondary circuit is 4mm. See at least abstract, [0032] and Shaquer on [0055] teaches the intensity of the output and input signal is fluctuated as the function of distance between the medial and lateral ear assembly. Shaquer in view of Eki does not explicitly teach the output of the contact hearing device varies by less than two decibels sound pressure level (dB SPL), however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the output by less than two decibels sound pressure level (dB SPL), since the fluctuations in the output is a function of distance between the medial and lateral assembly. 

3.	Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shaquer et al. (US20180077504 A1) in view of Eki (US 20020041176A1) in further view of Maxik (US 20130099696). 
As to Claim 19, Shaquer in view of Eki teaches the limitations of Claim 15, but does not explicitly teach wherein the information is transmitted from the transmit coil to the receive coil using resonant inductive coupling. However, resonant inductive coupling is well-known in the art. Maxik in related field (inductive coupling for wireless transmission) teaches resonant inductively coupling has an efficiency advantage over non-resonant inductive coupling systems. It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention to use a well-known resonant inductive coupling for its efficiency.  
4.	Claims 23-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shaquer et al. (US20180077504 A1) in view of Eki (US 20020041176A1) in further view of Wagman (US 10062492).
As to Claim 23, Shaquer in view of Eki teaches the limitations of Claim 15 but does not explicitly teach wherein the receive coil is a part of a receive coil assembly, the receive coil assembly comprising: the receive coil; and at least one disk positioned at a distal end of the receive coil, the at least one disk comprising a ferromagnetic material. However, providing disk in the receive coil assembly is well-known. Wagman in related field (Inductive coupling) teaches a receive coil assembly 800 comprising one disk 804 formed over coil, col. 9 lines 50-61, Figure 8A). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further include a ferrite disk to isolate the circuity of the contact hearing device from the electromagnetic field generated by the coils. See Wagman on col. 9 lines 6-10.
As to Claim 24, Shaquer in view of Eki in further view of Wagman teaches the limitations of Claim 23 and wherein the receive coil is wound with a central core of a non-ferromagnetic material, the receive coil or transmit coil 858/854 and 862 may be wound around core comprising air [0037], thus not a magnet.
As to Claim 25, Shaquer in view of Eki in further view of Wagman teaches the limitations of Claim 24, and wherein the non-ferromagnetic material is, at least in part, air, the receive coil or transmit coil 858/854 and 862 may be wound around core comprising air [0037], thus not a magnet.
As to Claim 26, Shaquer in view of Eki in further view of Wagman teaches the limitations of Claim 23, and wherein an outer diameter of the at least one disk (804 of Wagman, Figure 8A) is substantially the same as an outer diameter of the receive coil (810).
As to Claim 27, Shaquer in view of Eki in further view of Wagman teaches the limitations of Claim 26, and wherein the at least one disk includes a hole therethrough (disk 804 of Wagman having hole, Figure 8A).
As to Claim 32, Shaquer in view of Eki in further view of Wagman teaches the limitations of Claim 23 and wherein the at least one disk comprises a ferrite material (Wagman teaches a ferromagnetic disk formed over coil, col. 9 lines 50-61, Figure 8A).

5. Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shaquer et al. (US20180077504 A1) in view of Eki (US 20020041176A1) in further view of Wagman (US 10062492) and further in further view of Jang (US 10420259).
As to Claim 28, Shaquer in view of Eki in further view of Wagman teaches the limitations of Claim 23 but does not explicitly teach wherein the at least one disk is two disks. However, Jang teaches a ferrite disk [100] for wireless power transfer comprising two or more ferrite disks [110A, 110B, 110C] (col. 15, lines 26-29; see Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate two or more ferrite disks as taught by Jang to improve shielding. 
Allowable Subject Matter
1.	Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651